 ACCETTA MILLWORK, INCAccettaMillwork,Inc.andCarpentersDistrictCouncil ofMilwaukee County and Vicinity,AFL-CIODrexler-Schleiss,Inc.andCarpenters District Coun-cilofMilwaukee County andVicinity,AFL-CIOJeffersMillwork,Inc.andCarpentersDistrictCouncil ofMilwaukee County and Vicinity,AFL-CIO. Cases 30-RM-427, 30-RM-428,and 30-RM-43020 February 1985DECISION ON REVIEW AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 11 March 1983 the Regional Director forRegion 30 issued a Decision and Order in theabove-entitled proceeding in which he dismissedthe election petitions. The Petitioners filed a timelyrequest for review of the Regional Director's deci-sion and a supporting brief contending, inter alia,that the Regional Director erred in finding that ade facto multiemployer bargaining unit existedbefore the 1982 negotiations, that Petitioners failedto make a timely and unequivocal withdrawal fromthis unit, and that the Union did not acquiesce inthe dissolution of this unit.I The Union filed a briefin opposition. By telegraphic order dated 13 June1983 the National Labor Relations Board grantedthe Petitioners' request for review.The Board has considered the record in light ofthe request for review and the briefs and makes thefollowing findings:Until the 1968-1970 contractnegotiations, a formal multiemployer bargaining as-sociation,Woodwork Industries of Milwaukee, bar-gained for and signed contracts on behalf of anumber of industry employers. The formal associa-tionwas disbanded after the 1968-1970 negotia-tions.From 1970 to 1982 various area woodworkindustry employers engaged in informal group bar-gaining with the Union. The employers apparentlyjoined and withdrew from the group without writ-ten notice to or formal consent by the Union. Con-tracts negotiated during this period named the indi-vidual employer in the recognition clause, and eachemployer signed a separate but identical document.PetitionersAccetta and Jeffers were consistentlypart of this informal employer group but PetitionerDrexler-Schleiss never joined.'The otherissue raised by the Petitioners,whether the Regional Di-rector erred in allowing testimony on the multiemployer issue in theseproceedings in light of his dismissal of related unfair labor practicecharges,is now moot because of the Regional Director's subsequent rein-statement of the charges141At the beginning of the 1982 negotiations, an at-torney representing 12 industry employers, includ-ing all 3 Petitioners, announced that he was bar-gaining for the employers, but that they were notbargaining as a formal group. The employers' rep-resentative told the Union that they were engagingin coordinated, individual bargaining. Any employ-er could withdraw from the negotiations if it wasdissatisfiedwith the group decisions. The Union'srepresentative stated that it wanted to engage inmultiemployer bargaining.On 16 June 1982 theemployers' representative presented the Union witha contract proposal. The employees rejected thecontract offer and went out on strike.Subsequently, a union representative sought indi-vidual bargaining with various employers that hadbeen part of the group of 12. The Union enteredinto actual negotiations with three of these employ-ers, but no agreement was reached. Eventually, theUnion entered into successful negotiations andsigned a collective-bargaining agreement with 4employers out of the original 12. None of the Peti-tioners was among the four employers that negoti-ated and signed this agreement.The Regional Director concluded that a multi-employer bargaining unit existed before the 1982negotiations, that the Petitioners failed to make atimely and unequivocal withdrawal from this unitbefore the 1982 negotiations, and that the Uniondid not acquiesce in the dissolution of the multiem-ployer unit. The Regional Director also concludedthat the collective-bargaining agreement signed bythe 4 employers bound the entire 12-member multi-employer unit. Accordingly, the Regional Directordismissed the election petitions.We disagree withthe Regional Director's dismissal.Once the formal multiemployer bargaining asso-ciationwas disbanded after the 1968-1970 negotia-tions,no multiemployer unit was ever formed totake its place. All of the contracts entered into byindustry employers between 1970-1982 were indi-vidual contracts, signed by each employer. Fur-thermore, during this period the employers and theUnion ignored the strict rules governing withdraw-alfrom a multiemployer unit. Thus, employersjoined and withdrew from negotiations at will, andthere is no evidence that the Union protested suchinformality.There is also no clear evidence thatthe employers who participated in negotiationsduring this period ever agreed to be bound bygroup decisions.As the Board has consistentlyheld, "[T]he essential element warranting the estab-lishment of multiple-employer units is clear evi-dence that the employers unequivocally intend tobe bound in collective bargaining by group ratherthan by individual action."Ruan Transport Corp.,274 NLRB No. 20 142DECISIONS OF NATIONAL LABOR RELATIONS BOARD234 NLRB 241, 242 (1978). Accordingly, we findthat no multiemployer bargaining unit existed atthe onset of the 1982 negotiations.2We further find that it is unnecessary to reachthe issue of whether the 12 employers who bar-gained together in 1982 formed a multiemployerunit because we find that, in any event, the Unionacquiesced in individual bargaining. Thus, after the12 employers' contract offer was rejected, theUnion sought and actually engaged in bargainingwith individual employers. The Union negotiatedwith a splinter group of three employers and thenwith another group of four employers with whomiteventually reached an agreement. Assuming, ar-guendo, that a 12-employer bargaining unit everexisted, itwas effectively fragmented by the bar-2In any event, Petitioner Drexler-Schleiss never participated in thegroup negotiations between 1970-1982 and it could not be deemed tohave been a member of any purported multiemployer unitgainingbetween the Union and these subgroups ofemployers.SeeLC.RefrigerationService,200NLRB 687 (1972).The agreement the Union eventually reachedwith the 4 employers is also clearly not binding onthe 12-employer group. The terms of this contractare substantially different from the terms of theoffermade by the 12-employer group and there isno evidence that the Petitioners or the 12-employergroup ever authorized those 4 employersto negoti-ate and signcontracts on their behalf. Thus, wefind that the 1982 contract between the Union andfour other employers is not binding on the Petition-ers.Accordingly,we shall reinstatethe election pe-titions.ORDERIt is ordered that the petitions filed herein be re-instated.